Citation Nr: 0945104	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-38 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION

The Veteran had active service from May 1965 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  By that rating action, the RO denied service 
connection for degenerative disc disease/osteoarthritis 
(originally claimed as a back condition).  The Veteran timely 
appealed the RO's March 2006 rating action to the Board. 


FINDING OF FACT

A back disorder, currently diagnosed as degenerative disc 
disease/osteoarthritis, was not shown to have been clinically 
present during the Veteran's period of military service or 
until many years thereafter; it is not shown to have been due 
to an event or incident of his period of military service.


CONCLUSION OF LAW

A back disorder, currently diagnosed as degenerative disc 
disease/osteoarthritis, is not the result of disease or 
injury incurred in or aggravated by military service, and 
incurrence or aggravation of arthritis during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issue on appeal, VA 
provided the Veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in a December 2005 letter.  The 
letter informed the Veteran to let VA know of any evidence he 
thought would support his claim for service connection for a 
back disorder, that it was his responsibility to make sure 
that VA received all requested records not in the possession 
of a Federal entity, and told him where to send what "we 
need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
a January 2007 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Veteran was provided pre-adjudication 
VCAA notice via a December 2005 letter.  Id.

Regarding VA's duty to assist the Veteran with his service 
connection claim on appeal, service treatment records (STRs), 
service personnel record extracts, VA and private treatment 
and examination reports, as well as written statements of the 
Veteran and his representative, have been obtained and 
associated with the claims file.  On VCAA Notice Response 
Form, dated and signed by the Veteran in December 2005, he 
indicated that he did not have any additional evidence to 
submit in support of his claim. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, a medical nexus opinion as to the etiological 
relationship, if any, between the Veteran's back disorder, 
currently diagnosed as degenerative disc 
disease/osteoarthritis, to his period of military service was 
not obtained.  In this circumstance, as in Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised 
of the need to submit evidence of an in-service event; 
competent medical evidence indicating that he has a back 
disorder and substantiating evidence suggestive of a linkage 
between the disorder and his period of military service.  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the Veteran under the VCAA, does not contain competent 
evidence to suggest that his back disorder, currently 
diagnosed as degenerative disk disease and osteoarthritis, is 
related to his period of military service.
As will be discussed in detail in the analysis below, because 
the claim is being denied on the basis of no in- service 
incident and no credible evidence of continuity of 
symptomatology since service, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the Veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).  

Thus, as service treatment records do not contain any 
suggestion of treatment for the Veteran's spine and the 
Veteran's allegation of continuity of symptoms is rejected as 
not credible, the Board must conclude that no additional 
development is required based on the facts of this case, to 
include a medical examination and/or opinion where the 
examiner would be asked whether any currently diagnosed back 
disorder was etiologically related to his period of military 
service.  Wells and Charles, supra.

II.  Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. 
See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Additionally, the Board observes that service connection for 
arthritis [of the lumbar spine] can be awarded on a 
presumptive basis if it is manifested to a compensable degree 
within a year of the Veteran's separation from service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

III.  Merits Analysis

The Veteran contends that his currently diagnosed back 
disorder is the result of a slip and fall incident that 
occurred while stationed at the United States Army Camp 
Carroll Depot in South Korea in 1965/1966.  He maintains that 
after the incident, and for the duration of his military 
service, he slept on a piece of plywood that was tied to his 
bed in order to alleviate his back pain.  (See Veteran's 
written argument, received by the RO in January 2006).  An 
extract from the Veteran's service personnel records, dated 
in June 1966, reflects that he was assigned to the United 
States Army Camp Carroll Depot, APO San Francisco 96460.  The 
Veteran's DD 214 reflects that he had almost three years of 
foreign service.  

Initially, the Board finds the Veteran's subjective report of 
continuous symptoms to be incredible.  Prior to his discharge 
from active duty, the Veteran completed a Report of Medical 
History Questionnaire in July 1972, in which he then denied 
having, or "ever" having had "recurrent back pain."  
During a September 1972 pre-separation examination, the 
Veteran's spine and "other musculoskeletal" systems were 
found to be normal on clinical examination.  The Veteran 
himself indicated that he was "in good health and under no 
medications at (that) time."  His PULHES profile was noted 
to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
2
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

Thus at the time he was separated from active service, the 
Veteran was in a high state of physical fitness as to the 
categories indicated, apart from a hearing loss.  There is 
also no mention of any back symptoms or pain on a September 
1970 report of medical examination.  

Because these records were generated with a view towards 
ascertaining the Veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Service connection for arthritis of the spine is not 
warranted on a presumptive basis.  The first post-service 
evidence of any osteoarthritis of the spine was during a May 
1986 VA examination, fourteen years after the Veteran's 
discharge from military service in August 1972.  (See May 
1986 VA examination report, containing a diagnosis of early 
osteoarthritis of the cervical and lumbar spine).  Thus, in 
the absence of medical evidence of arthritis of the cervical 
and lumbar spine within one year of the Veteran's separation 
from military service in August 1972, the Board cannot grant 
service connection for this disability on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for a back disorder on a direct basis is 
also not warranted.  The Veteran has a current back 
disability, namely degenerative disc disease/osteoarthritis.  
(See VA outpatient report, dated in July 2004).  Thus, the 
Veteran's claim hinges on whether or not there is competent 
medical evidence linking this disability to his period of 
active military service.  Here, as noted, the Veteran's STRs, 
to include a July 1972 service discharge examination report, 
are wholly devoid of any subjective complaints and clinical 
findings referable to the Veteran's spine.  At discharge, the 
Veteran's spine was evaluated as "normal."  

A May 1986 VA examination report contained a diagnosis of 
early osteoarthritis of the cervical and lumbar spine.  (See 
May 1986 VA examination report).  The Federal Circuit has 
observed that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  This is evidence against a 
finding that the post service disability "may be" associated 
with the Veteran's period of military service.  

While subsequent post-service VA and private treatment 
reports reflect that the Veteran had continued to seek 
treatment for back pain after he re-injured his low back in a 
home-related incident (August 2004 VA outpatient report), 
none of these records contain any medical opinion indicating 
that any current back disorder had its onset during, or was 
the result of, a period of active military service. Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Although the Veteran himself believes that his back disorder, 
currently diagnosed as degenerative disc 
disease/osteoarthritis, originated during a slip and fall 
incident during his Korean service, as a layperson, his 
statements as to medical causation do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  The Board notes in 
this regard that the Veteran is not merely providing his 
observations of symptoms through the years, which he is 
competent to do, (although as noted above he is not credible 
in this regard), but rather is providing his opinion on a 
matter which clearly is not subject to lay determination.  
Id.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a back disorder, currently diagnosed 
as degenerative disc disease/osteoarthritis.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the- doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


        (CONTINUED ON THE NEXT PAGE)


ORDER

Service connection for a back disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


